Case 1:21-md-02989-CMA Document 308 Entered on FLSD Docket 05/18/2021 Page 1 of 2




                                            SC H E D U LE B
                                                                         FILED B                      D.C,
                                    U NITED STA T ES D ISTR IC T
                                 CO UR T SO UTH ERN D ISTR ICT O F               MAt 18 2221
                                             FLO R ID A                           ANGEL-A EE.NOBL.E
                                                                                 cLER K uls'DIST.CT
                                      C ASE N O . 21-2989-M D L-                 s.D.OFFL-A.-MI
                                                                                              AMi
                                         A LTO N A G A /TOrreS
     ln re:

     JA N U AR Y 2021 SH O R T
     SQUEEZE TRADING
     LITIG A TIO N
                                            /
        C ER TIFICA TE O F U N DER STA ND ING R EG A RD IN G ELEC TRO N IC
               FILIN G IN TH E SO UTH ERN D ISTR IC T O F FLO RID A

                 Jam esM .Evaneelista,the undersigned, do hereby certify that:

              1.Iam a m em berofgood standing ofthe BarofG eoreia.

              2 Ilnve studied, understand,and w illabide by the Local Rules forthe Southern
     D istrictofFlorida.

           3.I have studied, understand, and w ill abide by the A dm inistrative Procedures
     governing CM /EC F procedures in the Southern D istrictof Florida.

            4.lw illonly use this electronic Gling privilege in the m atter captioned above and
     in no other case in the Southern D istrict of Florida,even if I have been granted pro hac
     vice status in another case in the Southern D istrictof Florida.

            5.I understand and agree thatany m isuse ofthis electronic filing privilege w illbe
     broughtto the attention ofthe H onorable C ecilia M .A ltonaga and thatthis privilege m ay
     be revoked atany tim e w ithoutnotice.

            6.lfany ofthe inform ation below changes during the course of this action,I shall
     file a notice of such change in the M D L action, and 1 shall update m y CM /ECF user
     accountpursuantto the A dm inistrative Procedures.

              N am eJam esM .Evangelista
              State Bar N um ber 707807
              Firm N am e Evangelista W orley,LLC
              M ailing A ddress 500 SugarM illR d.,Bldg.A ,Suite 245,A tlanta,GA 30350
              Telephone N um ber404-205-8400
              Em ailAddress iimlfz,ew lawllc.com

     AttorneySignatur.                                               D ate:         zo   /rfl
Case 1:21-md-02989-CMA Document 308 Entered on FLSD Docket 05/18/2021 Page 2 of 2Yy
                                                                                  V 1m
                                                                                     W
                                                                                     >T k.
                                                                                         u        !-
                                                                                          .
                                                                                     -J- eq >
                                                                                 -
                                                                                         x r $'
                                                                                 Z,r
                                                                                   D >ç
                                                                                      Q          7 c,
                                                                                                   y
                                                                                      3          ,-t



                                                                '
                                                                    >.U
                                                  F
                                                  @ e.              t-;f
                               K                     j '
                                                       r
                                                     p# *
                               Y c
                               rrl ,-.
                                                 '
                                                       > &b           X2...- ,

                               (D 0 -                Q >
                                                     , e.
                               .. j 1 )              U 7        .
                                                            Y

                               c
                                                                       C
                                                N           V'
                                                            VF                            h.k
                                                                                          '.)
                               X                                                          rm1#
                               m                            0                             oxè
                                                                                          7.
                                                                                          .4
                               r%
                               I
                               s .)                                                       N)
                                                                                          Q
                               gyl                                                        tN)
                                                                                          +4
                               *N                                                         m
                                                                                          -#
                               m                                                          Gh     u)
                                (7                                                               O
                                                                                                 @-&




                           #
                           .
